DETAILED ACTION
Claims 1-19 are pending.
Priority: Sept. 30, 2015; May 9, 2016
Assignee: Toshiba

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-19 contain allowable subject matter.
The following is an examiner’s statement of reasons for allowance. Claims 1 and 16 each contain the following limitations that distinguish the claims from the prior art:
“…A method of changing a lock state of a storage device, comprising: wirelessly transmitting a lock state inquiry to a storage device; wirelessly receiving lock state information from the storage device in response to the lock state inquiry, the lock state information indicating a present lock state of the storage device; and wirelessly transmitting a lock state change instruction to the storage device, wherein the storage device 
“…A method of changing a lock state of a storage device, comprising: wirelessly transmitting a lock state inquiry to a storage device; wirelessly receiving lock state information from the storage device in response to the lock state inquiry, the lock state information indicating a present lock state of the storage device; and wirelessly transmitting a lock state change instruction to the storage device, wherein the storage device includes: an antenna to receive the transmission of the lock 
A related prior art is Kirkjan(20150107316) where the electronic lock for being locked and unlocked with a handheld electronic apparatus. Uses include but are not limited to an electronic pad lock, electronic door lock, electronic cabinet lock and electronic equipment lock for being locked and unlocked with cellular phone, smart phone, tablet computer and a laptop. The module supplies the electric power to the lock mechanism over the actuation time period to actuate the lock mechanism based on input received from the lock microcontroller, and the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132